PAYNE, J.,
concurring:
¶ 15. Although this is a correct statement of the law in this case, I believe the result is disastrous to the intent of the legislature when the State adopted workmen’s compensation in 1948 (Ch. 354, Laws of 1948) and its earlier interpretations. This act was supposed to be remedial and beneficial to injured workers. Rigid adherence to rules that are punitive in nature should not require a claimant’s time to begin to run before the claimant has notice of the Commission’s ruling. Since I am neither a member of the legislature, nor the court, or an administrative agency with procedural rule-making authority, I am helpless to change this trend, but I am not voiceless. I concur with the majority’s opinion, but I certainly do not agree that this is what the result should be.
IRVING AND LEE, JJ., JOIN THIS SEPARATE WRITTEN OPINION.